United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1115
                        ___________________________

                                 Yenny Servellon

                             lllllllllllllllllllllPetitioner

                                           v.

                                Eric H. Holder, Jr.

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: November 6, 2012
                             Filed: November 7, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Yenny Servellon, a citizen of El Salvador, petitions for review of an order of
the Board of Immigration Appeals, which affirmed an immigration judge’s denial of
asylum and withholding of removal. After careful review, we find no basis for
reversal, as the denials of relief were supported by substantial evidence on the
administrative record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775,
781, 784 (8th Cir. 2008) (substantial-evidence standard for asylum claim; denial of
asylum dictates same outcome on withholding-of-removal claim based on same
underlying factual allegations). Accordingly, we deny the petition for review. See 8th
Cir. R. 47B.
                        ______________________________




                                         -2-